El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Don Manuel González Martínez demandó ante la Corte de Distrito de Guayama a Guillermo Godreau y a su esposa ejer-citando la acción de retracto legal de comuneros. Se opuso a esta demanda la excepción de que no aduce becbos que determi-nen una causa de acción y, sostenida por la corte, ésta dictó sen-tencia declarando sin lugar la demanda, contra la cual sé ba interpuesto el presente recurso de apelación.
Todas las cuestiones discutidas en este recurso respecto a si es necesaria la consignación del precio de la venta que se trata de retraer, así como la forma de hacerla, ban sido *159disentidas y resueltas por nosotros en otro caso que fné fa-llado el día 9 de este mes al disentir el pleito de González v. Acha et al., y en el cnal dijimos:
“Entendemos que la consignación debe verificarse entregando en el tribunal que conozca del juicio el dinero que importa el precio, ya que solamente de esta manera puede darse cumplimiento al precepto de esa ley (artículo 1621) preceptiva de que el juez mandará a hacer el depósito de la cantidad consignada en el establecimiento público destinado-al efecto. Esta disposición de la ley es lo suficientemente clara para conocer la manera de hacer la consignación, por lo cual los artículos contenidos en el Código Civil respecto a la consignación en los casos que es necesaria para que produzca los efectos del pago, no son aplicables a la consignación que se exige para las demandas de retracto, en las que tampoco se necesita ofrecer el precio antes de acudir al tribunal pues no lo exige la ley que ordena la consignación. ’ ’
En este pleito el demandante consignó en la Corte de Distrito de Guayama con sn demanda la cantidad que importa el precio de la venta del retracto a que se refiere, y la única cuestión distinta en el presente es que el apelado sostiene que la demanda no aduce becbos suficientes para determinar una causa de acción y que debe ser confirmada la sentencia apelada porque siendo necesario que. en toda demanda se alegue la existencia de un derecRo y su violación por el deman-dado para que la corte pueda conceder el remedio correspon-diente, debería alegarse que dentro de los nueve días que la ley concede para el retracto se ofreció a los demandados por el demandante el precio de la venta y los otros gastos a que se refiere el artículo 1421 del Código Civil, así como que los demandados se negaron a aceptarlos. Además, sos-tiene que la demanda debió alegar que el demandante está dispuesto a subrogarse en lugar de los compradores en las mismas condiciones del contrato.
" Eespeeto de este último particular nosotros podemos decir que el apelado ecba en olvido que el demandante alegó en su demanda lo siguiente: “y como la ley concede al demandante *160el derecho de retracto para subrogarse en lugar del compra-dor, con este objeto interpone la presente demanda * * *.,T Estas palabras contienen el requisito a que se refiere el ape-lado.
En cuanto a lo consignado en primer término, diremos que la ley no contiene disposición alguna que exija al con-dueño que trata de retraer, la obligación de que para que pueda acudir al tribunal a ejercitar su derecho de retracto tenga que ofrecer previamente al comprador el precio de la venta y de los otros gastos a que se refiere la ley. El derecho de retraer el condominio vendido a un extraño no surge porque éste se haya negado a aceptar la oferta que el comprador le haga del precio, sino del hecho de que la venta a un extraño se haya realizado. Y de aceptar la teoría del apelado el derecho de ejercitar la acción de retracto legal nacería cuando el comprador se hubiere negado a recibir el precio y no, como dice el artículo 1427 del Código Civil, desde.la inscripción de la venta en el registro de la propiedad, y en su defecto desde que el retrayente hubiera venido en conoci-miento de la venta. Por otra parte es tan breve el término quo la ley concede para ejercitar el derecho de retracto que no sería posible en muchas ocasiones el que dentro de nue\ e días se buscara el comprador para ofrecerle el precio y que se interpusiera la demanda. Tal alegación pues, no es nece-saria, y por consiguiente el que no se alegue no hace insu-ficiente la demanda.
En vista de lo antes expuesto y de lo resuelto en el. caso que hemos citado anteriormente, llegamos a la conclusión de que la demanda es suficiente y que la corte inferior cometió error al declararla sin lugar, debiendo por tanto revocarse para que continúe el procedimiento.

Revocada la sentencia apelada ordenando que continúe el procedimiento de acuerdo con la opinión.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
*161El Juez Presidente Sr. Hernández nq tomó parte en la resolución de este caso.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en' la vista de este caso.